                    IN    THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


LOUIS HINTZE BRIGGS, II,

        Plaintiff,

V.                                                        CASE NO. CV415-062

                                                                                      rn    Ch              rr
NANCY A. BERRYHILL, Acting                                                            :-j
                                                                               CO
Commissioner of Social Security,                                               P A              .,
                                                                                                            r—'
                                                                                '\
                                                                               </j
                                                                                        \             tvL-i.-
                                                                                                          — "^*"1

        Defendant.                                                             ...i
                                                                                            ZO        V ri' f~
                                                                               p        /
                                                                                        /                   —       »


                                                                               CD      /    •



                                                                                                      E?-
                                                                               >-
                                         ORDER                                                        rCp
                                                                                            cn


        Before the Court is Plaintiff's Motion for Attorneys' Fees.

(Doc.       21.)    For    the   following     reasons,    Plaintiff's         motion                is

GRANTED.       Upon       receipt   of    payment,    counsel     for    Plaintiff                   is

DIRECTED to remit previously awarded Equal Access Justice Act

("EAJA") fees in the amount of $4,403.47 directly to Plaintiff.

        Pursuant      to    42   U.S.C.    §   404(b),    the    Court    may          award          a

successful claimant's counsel attorneys' fees for work performed

before the Court in a "reasonable" amount. As § 406(b) fees stem

from    a    grant of        past-due     benefits,      the    Court    may     authorize

payment of "a reasonable fee for such representation, not in

excess of 25 percent of the total of the past-due benefits to

which    the       claimant is      entitled    by    reason     of   such     judgment."

Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273, 1276 (11th Cir.

2006). Attorneys seeking to recover on such fees must petition

the Court for approval regardless of whether there is a written
